DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(a)”, with respect to claims 23-30 and 39-41 and 43-44 have been fully considered and are persuasive.  The rejection of claims 23-30 and 39-41 and 43-44  has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(b)”, with respect to claims 41 and 43-44 have been fully considered and are persuasive.  The rejection of claims 41 and 43-44 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Drozd on 6/30/2022.
The application has been amended as follows: 
See attached document titled “Office Action Appendix”.

Allowable Subject Matter
Claims 23-38 and 40-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “-defining, for each group created, instances of a group reception window during which the end devices of the respective group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the instances of a group reception window being separated by a period P of predetermined duration known to the server and to each end device of the respective group, so that the instances of said group reception window occur at deterministic instants; -receiving uplink frames from the end devices of the plurality of end devices; -for a first end device allocated to a group of the at least one group, acknowledging the uplink frames received in a downlink frame transmitted in multicast mode in a first instance of the instances of the group reception window defined for said group, said downlink frame including a group acknowledgement for all uplink frames (ULF) sent by the end devices in said group during the period P preceding said first instance of the instances of a group reception window” of claim 23 and “in response to said end device receiving from the server the message allocating the end device to the group, programming a listening on the wireless communication medium during instances of a group reception window during which end devices in the group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the instances of a group reception window being separated by a period P of predetermined duration known to the server and to each end device of said group, so that the instances of the group reception window occur at deterministic instants; and - receiving in multicast mode downlink frames including acknowledgements of said uplink frames during the instances of the group reception window, each downlink frame including a group acknowledgement for all uplink frames sent by the end devices in the group during a period P preceding a first instance of said instances of the group reception window” of claim 31 and “- define, for each group created, instances of a group reception window during which the one or more end devices of the respective group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the instances of a group reception window being separated by a period P of predetermined duration known to the server and to each end device of the respective group, so that the instances of the group reception window occur at deterministic instants; - receive first uplink frames from the end devices of the plurality of end devices; - for a first end device allocated to a first group of the at least one group, acknowledge the first uplink frames received in a downlink frame transmitted in multicast mode in an instance of the instances of the group reception window defined for said first group, said downlink frame including a group acknowledgement for all uplink frames (ULF) sent by the end devices in said first group during the period P preceding said instance of the instances of the group reception window” of claim 41 and “when the first end device has received from the server a message allocating the first end device to a group, program a listening on the wireless communication medium during instances of a group reception window during which the first end device of said group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the instances of the group reception window being separated by a period P of predetermined duration known to the server and to each end device of said group, so that the instances of the group reception window occur at deterministic instants; when the first end device is allocated to the group, receive in multicast mode downlink frames including acknowledgements of said uplink frames during the instances of the group reception window, each downlink frame including a group acknowledgement for all uplink frames sent by end devices in the group during a period P preceding a first instance of said instances of the group reception window” of claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476